      Case 2:20-cv-01143-DLR Document 85-2 Filed 08/03/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF ARIZONA
 3   Arizona Democratic Party, et al.,                Case No: 2:20-cv-01143-DLR
 4                      Plaintiffs,
     vs.
 5
 6   Katie Hobbs, et al.,
 7                       Defendants,

 8
 9
                       DECLARATION OF PROFESSOR LONNA ATKESON
10
11          I, Lonna Atkeson, declare as follows:
12          1.         I am a Professor of Political Science at the University of New Mexico. I
13   earned my PhD at the University of Colorado, Boulder in 1995. Since 1995, I have been
14   employed by the University of New Mexico, and have been a Professor since 2006. At
15   the University of New Mexico, I also direct the Center for the Study of Voting, Elections
16   and Democracy (since 2010), and the Institute for Social Research (since 2016).
17          2.         I was been retained as an expert by the State of Arizona in this lawsuit to
18   examine the procedures used by Arizona and other states when ballots are returned by
19   mail and are missing a signature.
20          3.         Attached hereto as Exhibit A is a true and correct copy of my export report
21   in this matter.
22          4.         I declare under penalty of perjury that the foregoing is true and correct, to
23   the best of my knowledge, and that this declaration was issued on July 31, 2020, in
24   Phoenix, Arizona.
25
26
                                                           _________________________
27                                                         Professor Lonna Atkeson
28

                                                      1
